day 26, 1948

Hon. LaVern I. McCann           Opll-donNo. V-588
County Attorney
Hockley County                 Re: Fees of county tax
Levelland, Texas                   collector for collec-
                                   tion of county-wide
                                   school maintenance
                                   tax Article 2744e-3,
                                   Vernon's Civil Stat-
                                   utes, as amended.
Dear Sir:
            We refer to your recent letter from which we
quote:
          "Hockley County comes within the
     provisions of Art. 2744e-3, having an
     assessed valuation of taxable property
     according to the last approved tax rolls
     of not less than seventeen million dol-
     lars end a population according to the
     latest Federal Census of not more than
     Twenty-One persons per square mile. By
     proper election procedure; the people of
     the county expressed their approval of
     the County Wide Maintenance Tax ana the
     Commisvlonerlv Court entered its order
     and levied a twenty oent tax on the Hun-
     dred.Dollarv valuation of taxable pro-
     perty.
          "Collection of the tax began and
     at this time the .tax collector iv wlth-
     holding one-half'of one percent of the
     amount collected gs his fees of office.
     The rest of the tax money has been turn-
     ed over to the proper schools. There IV
     no litigation In the matter but there are
     some who disagree with his being entltleil
     to the money as a fee of office. I sln-
     cerely request an opinion from your of-
     fice concerning the matter. It iv my
     opinion that he iv entitled toa fee In
Hon. hVern   I. McCann, page 2    (V-588)


     the collection of the tax.
                    Brief of Law
         "Art. 274&e-3 Section 4 of the Re-
    vised Civil Statutes states the follow-
    ing:
         "IIt shall be the duty of the Com-
    missioners Coart; after such tax shall
    have been voted, st- the time other ~taxes
   'Tarelevied In the county, to levy a tax
    under this'law of not to exceed Rrenty
 ' .:'(?O#),'
          Cents on the One Hundred Dollars
   :,:'valuat$on
              Xn saza county for that year.
    Such taxed'&all be assessed by the Tax
   .t$ssesvorand'collected by the Tax Assessor
    as other Taxes are assessed and collected.'
          "ht. 2744e-3.Section 11 oftthe Re-              "
    vised
      ;. .~Clpil~:,?~a~~utelr~:statesthe  ~f~ollo+.ng:
          “‘Taxes thus levied by the Commis-'
    sloners Covt, shall,be asses,sed,a.ndcol-
    lected ins~~~ccordance~‘.with 'aqplicabl~e, laws. '
          llIi-~'
               y:,gp-$!!~;&:*,;, ,the.:l
                                       ,,&     of'th;
    secti&& ~quoted,,"above   thatthe tax .ls,   to
    be assessed~'bnd','collected  'in.amordance
    with applicable,:latisI,.  From.those,laws the
    Tax Assessor.and,Foll,ecto~+$s,:'   eutlt.ledto
    a fee 'far,._th.e'."cdil'~~t.~on
                                 .oof.~
                                    'taxe'a. ,,,'T.t
                                                  ,~
                                                   ":,'
    sebme'Itli&; :+$F,:,J939;,$?t~~~;'~~~?lsed,.~,~iv;L1",
                                                       ~~:.
    Statutes~,
           ;:: asp
             ,,-.  it'
                ,*:,.
                   ! _.&atWjr.'
                      .,.,      ,,
                                 ii,.
                                   +"':;,
                          :.,,;*~:&;     
                                              2.:‘:‘   ,~.
                                                        ,.
         " ,.Ti;;&.ahalp.$&.A&p~&     r  it&.'e'oij&Lf  j
                                                      ,:~
    tion bf.ta'keszas;&nDensation:.fory'theser-‘::~:!~
    vices of'the"c’ollector,  be'gkming with the"
    first day of September of each year, five
    per cent.on the first t&en,thouvand,dol-
    lars c'ollebted~f,or the'State;"and four,,per
    cent.ou,the~.next.,~~,ten'thousand
                                    ~dollars so
    collected'.forthe; State, a&¶ arm Peru cent
    on all collected over     Hon. DaVern I. McCann, page 3       (V-588)


           that sum. ,For collecting the taxes in
           all drainage districts, road district,
           or other political subdivisions of the
           county, the tax collector shall be paid
           one-half of one per cent on all such tax
           collected;-'
      '.
              "The tax,shauld not be classified as
         a.county,taxbecau~se Section 1 of Art.
         .2744e-3 states:. .'
          :                  : ,,,
     ."       ‘~!Ebr 'thepurpose..of levying, assess-
         ing, and collecting a school maintenance
         tax and for such further administrative
        :functions av are set forth herein, the ter-
         :ritory of each of such counties is hereby
         created into;a School District, herein-
         after described .as,theCounty-Wide Dis-
         .trict, the ,taxlngpower to beg exercised
         a,sherelnafter provided.,!.
                "The tebritory of the:countg hav,.been ..I
          created into a School district. It is my
          opinion that such a-School District iv a
          political subdivision of the county and
          the~tax'c,ollector:.of   the county ‘Isentlt-
          led to one-half ofione 'per~'centfor al’1
          the taxev colleated’under     this law.”
               ,,,, .I.“’        f
               The county-wide school'dlstr~ctof Ho&leg
     county is, aslts name implies, a school distriot, ~the
     boundaries..of..whlch~are.identical.with    those of the
    'county. ;'Ithas no board of trusteesana conducts no
     vchool.~~,Its~taxes  .azmleviea   by then Connniss%oaer~s’:~~.”
     Court, assessed and collected by the.county'taxassess-
     or collector who transmits to each school district of
     thecounty Itspart of'the money's0 collected. It was
     created solely for the purpose oftobtaining .revenueby
     taxation for the benefit of the respective school dis-
     tricts in the,county;           '.

             :.~The:statute
                          '(A&ro&~2744e-3) makes no provi-
    sion, specific or:otherwise;.for .paylng the county tax
    assessor-collector for assessing or colleotFngXthe taxes
    of'the district, but imposes that,dutg upon him. It iv
    the evtablivhed law of this State that an officer is not
    entitled,to anycompensation In addition to that which
    has been fixed by law for the performanoe of the duties
.   of his office, and he may be re~quired,bylaw to perform
    Hon. LaVern I. McCann, page 4 ,-iv-5881


    specific services or discharge additional duties 'for
    which no compensation IS provided. 34 Tex. Jur~p. 530,
    Sec. 116.
              County tax agvevvors and collectors do receive
    compensation fixed by law for both assessing ana collec-
    ting State, county and certain district taxes where the
    law specifically lmpoves those ,dutiev upon them and vpe-
    clfically fixes the compensation allowed for such service.
    l'woclasses of such districts are common and tidependent
    school districts. See Articles 2795 and 2791, V. C. 5.
    Other ertlnent examplas are: Articles 2744e, 2744e-1,
    and 27&4e-2, V. C. 5~. I
              There are only four statutes, Fncluding the
    one under.:conslderation.enacted in 1947, which provide
    for the creation of county-wide school districts. Each
    of these statutes iv applicable only to .those counties
    coming within the populatlon:and/or valuation brackets
    mentioned therein, and all provide for the county as-
    sessor and colledtor of taxes to assess and collect the
    taxes for the respebtlve~dlvtricts.       .~
              Eaah of~theolder   statutes provides:
                                          -
                    ,..
              ?ti-officers assessing and otillecting
         said equalization tax-shallreceive therefor'
         the same compensation as is paid for asses-
         sing and collectlf)gvchool.taxes In common
        :g.chodl.distr~cts. ',:
    See.A;.t~cle..2744ei~~Seotion.6;'Article 2744e-1, Section
    4; Brticle~2~44e-2;Section 6, V.:.C.S. Said quoted pro-
                ,nOt.'apear In t&e -8tatUtemd8r
    visitXi?~does                                  considera-
    tion,~~&tiale~;274
                     f:e-3, V. Ci 9. .(           '~
              The pertinent part of Section 4 of Article
    2744e-3 reads:: i ,i
             .'Such taxes ahall be assessed by the
         Tax Assessor and oollected by the Tax Col-
                         ,taxesare assessed and dol-
      L ,-lector'as,.other
      I. lsicted.',.The.money
                            :collected.from said tax,
         shall'be distrlbuted.to thenvarious ,dlv-
         trlcts in such county . ... T
    See'Section '11 of said statute to.the seamer
                                                effect.

.             In our opinlon,TSectLons 4 and 11 df Article
    Hon. LaVern I. McCann, page 5    (V-588)


    2744e-3 may not properly be construed as referring and
    making applicable for compensation purposes the provi-
    sions of Article 3939, cited in the submitted brief.
    Article 3939 Iv a compensation statute. It iv not a
    statute which governs the assessment and collection of
    taxes. It has no place among the procedural laws which
    are made applicable to the assessment and collection of
    district taxes, referred to In sections 4 and 11 of Art-
    icle 2744e-3.
              The courts of this State have adopted the rule
    of construing strictly those statutes prescribing compen-
    sation, whether fees or commissions, for public officers
    and against permitting fees or commlsslonv by imulica-
    e.    No officer is permitted to collect fees or comtuiv-
    vions unless the same are specifically provided for and
    the amount thereof declared by law. McCalla v. City of
    Rockaale, 112 Tex. 209, 246 S.W. 654.
              In view of the foregoing, It seems apparent
    that the Legislature did not intend to allox county as-
    sevsorv and collectors of counties in which a county-
    wide school district had been created under Article
    2744e-3 any compensation whatever for performing the
    duties of assessing and collecting the taxes of such
    district, otherwise It would have clearly provided for
    such compensation as It had done In each of the three
    preceding similar statutes so enacted.
              Accordingly, it is our opinion that no commlv-
    slon or compensation may be allowed the county avsessor
    and collector of taxes for either assessing or collec-
    ting the taxes of a county-wide school district under
    Article 2744e-3, V. C. 9.
                           SUMMARY
              No commission or compensation may be
         allowed the county assessor and collector
         of taxes for either assessing or collecting
         the taxes of a county-wide school district
         under Article 2744e-3, V. C. S.
                                        Yours very truly,
                                    ATTORNEY GENERAL OF TEXAS


-   ATTORNEY GENERAL
                                    BY
                                         Chester E. Ollivon
    CEO:mw                               Assistant